Citation Nr: 1605050	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  10-08 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial increased disability rating in excess of 30 percent for residuals of the right acromioclavicular (AC) joint separation with impingement syndrome status post-injury (hereinafter "right shoulder disability").

2. Entitlement to an initial increased disability rating in excess of 10 percent for chronic obstructive pulmonary disease (COPD).

3. Entitlement to service connection for residuals of a neck injury.

4. Entitlement to service connection for residuals of a back injury.

5. Entitlement to service connection for an ear disorder, to include hearing loss and tinnitus.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Eva I. Guerra, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from November 1984 to March 1985 and from October 2004 to December 2005.  He also had National Guard service from January 1990 to October 2009 with numerous periods of active duty for training.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

A videoconference hearing before the undersigned Veterans Law Judge was held in October 2015.  A transcript of the hearing has been associated with the claims file.

As a result of the evidence regarding the effect the Veteran's service-connected disabilities have had on his ability to engage in substantially gainful employment, the Board finds that his increased rating claims include a claim for TDIU, and that this claim has therefore been added as an additional claim entitled to current appellate review.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for residuals of a neck injury; entitlement to service connection for residuals of a back injury; entitlement to service connection for an ear disorder, to include hearing loss and tinnitus; entitlement to an extraschedular rating for a right shoulder disability; and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. The Veteran's residuals of the right AC joint separation with impingement syndrome status post-injury is not manifested by movement limited to 25 degrees from the side or as ankylosis of the scapulohumeral articulation.

2. The Veteran's COPD is not manifested by Forced Expiratory Volume in one second (FEV-1) of 71 to 80-percent predicted, or; Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80-percent predicted, or; Diffusion Capacity of the Lung for Carbon Monoxide by the single Breath Method (DLCO (SB)) 66 to 80-percent predicted.


CONCLUSIONS OF LAW

1. The criteria for an initial schedular rating in excess of 30 percent for residuals of the right AC joint separation with impingement syndrome status post-injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5201 (2015).

2. The criteria for entitlement to an initial disability rating in excess of 10 percent for the Veteran's service-connected COPD have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.97, Diagnostic Code 6604 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran's increased rating claims arise from his disagreement with the initial evaluations assigned following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for these claims.

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records. 

With respect to VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  Regarding the Veteran's claim for increased ratings, the most recent VA examination was provided in June 2015 for the right shoulder and May 2011 for COPD.  Again, the examination reports are based on review of the claims file, taking a relevant history from the Veteran, and clinical evaluation of the Veteran.  The examination reports are adequate; the information provided by the VA examiners is supported by a thorough history, fully reasoned explanations and clinical findings.  A new examination is not required as the examiners' opinions are well-supported and the Veteran has not described a worsening in the severity of his right shoulder and COPD symptoms.

The Veteran also provided relevant testimony during the hearing before the Veterans Law Judge in October 2015.  In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veterans Law Judge identified the issues on appeal and solicited the Veteran to identify evidence relevant to the claims, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claims.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

Finally, the Board notes that neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claims decided herein that has not yet been obtained.  The Board thus concludes that there are no additional records outstanding with respect to those claims.  Consequently, the duty to notify and assist has been satisfied as to the claims now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298   (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims decided herein such that the essential fairness of the adjudication is not affected.



II. The Merits of the Claims

As stated above, the Veteran claims he is entitled to initial increased disability ratings for his service-connected right shoulder disorder and COPD.  The Board will discuss each claim in turn.   

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R.   § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

In deciding the Veteran's initial rating claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of the right AC joint separation with impingement syndrome status post-injury

Disability of the musculoskeletal system such as that involved in this case is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Consideration of a higher rating for flare ups or for functional loss due to weakness, excess fatigability, incoordination, or pain on movement is warranted for Diagnostic Codes predicated on limitation of motion.  Id.; 38 C.F.R. §§ 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran essentially contends that his right shoulder disability is more disabling than contemplated by the current 30 percent disability evaluation.

The Veteran's right shoulder disability has been evaluated under Diagnostic Codes 5010-5201, which represent arthritis due to trauma (Diagnostic Code 5010) and limitation of motion of the arm (Diagnostic Code 5201).  See 38 C.F.R. § 4.27  (describing the use of hyphenated and analogous diagnostic codes to rate injuries and residuals).  Under Diagnostic Code 5010, arthritis due to trauma is to be rated based on limitation of motion of the affected parts, as degenerative arthritis.  Degenerative arthritis is rated under Diagnostic Code 5003 based on limitation of motion of the joint involved.  However, if the limitation of motion is non-compensable under the applicable diagnostic code, then a minimum rating of 10 percent may be assigned for a major joint.  Limitation of motion must be confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a.

Musculoskeletal impairment of the shoulder and arm, including limitation of motion, is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203.  Different ratings are available for the dominant (major) and non-dominant (minor) side.  Here, the record reflects that the right shoulder is the Veteran's major or dominant side, and as such, the ratings for the major side must be considered.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5200, which pertains to ankylosis of the scapulohumeral articulation, favorable ankylosis is rated as 30 percent disabling on the major side; intermediate ankylosis is rated as 40 percent disabling on the major side; and, unfavorable ankylosis is rated as 50 percent disabling on the major side.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

Under Diagnostic Code 5201, a 30 percent disability rating is assigned for the major extremity when motion is limited to midway between the side and shoulder level.  A 40 percent disability rating is assigned for the major extremity when motion is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Turning to the evidence of record, the Veteran was afforded a VA examination in February 2006, where he reported that he had constant pain at rest located at the top of the shoulder in the glenohumeral junction.  He stated that with movement, such as elevation or internal or external rotation, he experienced searing pain and locking.  The pain went up under the axilla at the front of the lateral right arm and into the right shoulder blade and up the neck.  He experienced flare-ups that occurred 2-3 times per week which can last half a day.  During the flare-up, he was not incapacitated.  He stated that soaking in a hot bath provided relief and he also used Tylenol Arthritis during his flare-ups.  He stated it was interfering with his ability to do his job as a mechanic.  The Veteran was right-handed.  He was able to eat, groom himself, sign legal signatures with his right hand.  He stated he has to use his right hand to tear apart bolts.  He cannot lie on his right shoulder and has not been able to hunt or use his bow.  He was awakened at night by pain which he described as aching. 

The Veteran did not have swelling but did experience locking and popping.  He stated on one occasion it "got locked and by him taking his other hand and pulling on his wrists he was able to pop it back in place."  The Veteran reported to the examiner that he noticed one of his collarbone and shoulders appeared to be lower than the other.  He did not use a brace or a sling or other assistive device.  He relieved it by lying down, resting the arm on top of his head with a pillow and taking the pressure off the arm. 

He denied any prior injury to the shoulder and denied he had any inflammatory or rheumatoid arthritis.  He was not unsteady but when he did stand he had to favor his shoulder by holding his shoulder to his side or his hand in his pocket.  Standing and walking did not bother this but elevating the arm and having to pull down with the weight in the arm increased the pain.  

A physical examination revealed the range of motion of the right shoulder was 90 degrees forward flexion, active, and 100 degrees, passive, with pain, fatigability, lack of endurance, beginning at 50 degrees.  It was reduced by 5 degrees with repetitive range.   Abduction of the right shoulder was 100 degrees, active and passive, with pain, fatigability, lack of endurance beginning at 80 degrees, with a reduction of 8 degrees due to pain, fatigability, lack of endurance, and weakness.  There was abductor weakness at 90 degrees.  Internal rotation of the right shoulder was 40 degrees, active and passive, with pain fatigability, lack of endurance, reducing the range with pain at 20 degrees, and a reduction of ranges by degrees due to fatigability and pain over the inferior glenohumeral junction.  External rotation of the right shoulder was 35 degrees active and passive, with pain, fatigability, lack of endurance, reducing the range to 30 degrees with pain at 15 degrees.  There was positive apprehension and impingement.  The examiner determined the Veteran had injury to the right shoulder, with residual of AC joint separation with impingement syndrome that occurred in service.  

According to October 2006 radiology records from Watervliet Community Hospital, minor degenerative changes were seen in the right shoulder.  

The Veteran was afforded another VA examination in March 2009.  The examination report indicated the Veteran completed physical therapy in 2006 where his pain was much improved and his shoulder musculature had strengthened. However, the Veteran reported at the examination that there was no improvement in his symptoms.  He stated that since completing his physical therapy, the right shoulder pain had progressed.  He was currently on a limited profile that allowed him to lift only 25 pounds.  He had severe right shoulder pain with overhead lifting.  He reported pain began in the anterior right shoulder and radiated to the right axilla, down the lateral aspect of the right upper arm, and to the elbow.  The pain was described as a 7 or 8 on a scale of 10.  The pain increased to a 10 in intensity when lifting or pulling heavy objects.  He stated he had pain in his right shoulder when he turned on it during sleep and needed to sleep with his right arm over his head.  He maintained that it popped frequently and described it "as if a stick is breaking."  The Veteran did not use a sling and continued to work on a full time basis as a maintenance mechanic while maintaining the limited profile.  Overhead work had been restricted and his maximum lifting weight was 25 pounds. 

A physical examination revealed marked tenderness to palpation over the anterior shoulder.  It was most severe over the AC joint and over the bicep tendons.  There was crepitus with range of motion of the right shoulder.  There was mild calor but no erythema.  The range of motion of the right shoulder was 85 degrees forward flexion, lowest at 80 degrees on repetitive motion; abduction at 110 degrees, lowest at 105 degrees on repetitive motion; external rotation at 45 degrees, lowest at 30 degrees on repetitive motion; internal rotation at 45 degrees.  There was marked pain at the extremes of range of motion with all testing but did not increase with repetitive testing.  There was no evidence of instability, weakness, fatigability, loss of motion, or increased pain with repetitive testing.  No flare-up was witnessed.  As such, the examiner determined that the additional loss of function or pain with flares could not be determined without resorting to speculation.  There was symmetry of the shoulder but the right shoulder was dropped.  

The examiner opined that the Veteran was "clearly unable to perform the duties of his current (usual) employment with his current right shoulder symptomatology.  He also has significant limitations performing routine daily activities,  His major limitations include his lifting limited (currently 25 pounds) and his inability to work overhead." 

In September 2011, the Veteran underwent another VA examination of the right shoulder where he reported increased pain than previously.  He stated that he drops objects more frequently and has some numbness/tingling and trembling of the right upper extremity, which he acknowledged was likely related to a cervical spine condition.  He stated he was right-hand dominant.  There was no evidence of deformity, giving way, instability, incoordination, episodes of dislocation or subluxation, locking episodes, effusions, or inflammation.  There was, however, evidence of pain, stiffness, weakness, decreased speed of joint motion, and popping sensation with certain movements.  Flare-ups of the joint disease were present and described as severe, occurring weekly, and lasting approximately 45 minutes.  Precipitating factors were poor positioning during sleep and alleviating factors were hot showers or water bottles.  During flare-ups, the Veteran stated that he had discomfort and limited use of his right shoulder until more significant pain subsides.  There was no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  Crepitus and tenderness were present in the right shoulder.  A range of motion testing of the right shoulder was 120 degrees flexion, 110 degrees abduction, 65 degrees internal rotation, and 50 degrees external rotation.  There was objective evidence of pain following repetitive motion but without additional limitations after three repetitions of range of motion.  There was no evidence of joint ankylosis.  

The Veteran was employed as a maintenance person at a cheese factory and then at Fort Custer as a service maintenance mechanic but was not currently employed.  He stated he was considered disabled by the State of Michigan and last worked in January 2010.  

In February 2013, the Veteran underwent another VA examination for the right shoulder.  He reported weakness, numbness, and tingling in the right hand.  The Veteran stated he dropped objects more frequently, handwriting was affected, and increased pain.  The pain was constant, sharp, and achy.  He stated that if he slept on the right side, he had popping and cracking sensation in the right shoulder after waking up.  The pain radiated down the right arm and was worse when lifting.  A physical examination of the right shoulder was 140 degrees flexion, with pain at 100 degrees; and abduction was 120 degrees, with pain at 85 degrees.  The right shoulder flexion after repetitive use testing was 140 degrees, and 110 degrees abduction.  It was determined that the Veteran had additional limitation in range of motion of the shoulder and arm following repetitive-use testing, and functional loss and/or functional impairment of the shoulder and arm.  The Veteran had pain on movement with localized tenderness or pain on palpation of the joints/soft tissue/biceps tendon.  There was no evidence of guarding.  There was also no evidence of ankylosis.  

Finally, the Veteran was afforded a VA examination in June 2015.  The Veteran reported he had an aching sensation at the right shoulder with right arm numbness and he dropped items he was holding.  He complained of right arm numbness and that dropping items was likely due to his cervical spine radiculopathy and not related to a right shoulder condition.  There were no reports of flare-ups of the shoulder.  The Veteran had function loss or functional impairment of the joint but was independent with bathing, dressing, grooming, and able to drive a car.  The Veteran stated that pulling a cord to start a lawn mower with right upper extremity aggravated his right shoulder pain.  

Range of motion testing of the right shoulder revealed flexion to 165 degrees, abduction to 150 degrees, external rotation to 85 degrees, and internal rotation to 90 degrees.  The Veteran was able to perform repetitive use testing with at least three repetitions but there was no additional functional loss or range of motion after three repetitions.  The VA examiner was unable to determine without mere speculation whether pain, weakness, fatigability, or incoordination would significantly limit functional ability with repeated use over a period of time.  There was no evidence of ankylosis.  

Based on the evidence, the Board finds that an evaluation in excess of the current 30 percent rating is not warranted for the right shoulder disability.  Again, to warrant a schedular evaluation in excess of 30 percent under Diagnostic Code 5201 for the Veteran's right shoulder disability, which is considered his major extremity, there would need to be medical evidence of limitation of motion of the arm to 25 degrees from the side.  Although it was noted that the Veteran had fairly significant loss of motion of the right shoulder, the evidence of record does not show the limitation of motion of his right arm was 25 degrees from the side.  Therefore, a rating in excess of 30 percent is not warranted for the Veteran's right shoulder disability.

The Board does not find that any other diagnostic code for the shoulder and arm would be more appropriate for rating the Veteran's right shoulder disability because the maximum schedular rating for impairment of the clavicle or scapula is 20 percent and there is no medical evidence that the Veteran's service-connected right shoulder disability includes impairment of the humerus (Diagnostic Code 5202), impairment of the clavicle or scapula (Diagnostic Code 5203), or ankylosis (Diagnostic Code 5200).  See 38 C.F.R. § 4.114 (2015).  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

There are also no neurological manifestations to warrant evaluation under 38 C.F.R. §4.124a.  While the Veteran has reported numbness in his right arm and that he is unable to hold objects in his right hand, the evidence of record indicates these symptoms were related to his cervical spine condition, not his right shoulder disability.  Specifically, the September 2011 VA examiner determined "symptoms affecting [the] [V]eteran's right upper extremity of numbness/tingling/dropping objects are related to [a] cervical spine condition and not [the] right shoulder degenerative joint changes."

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding in DeLuca.  However, an increased evaluation for the Veteran's right shoulder is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 30 percent disability evaluation, and no higher.  In this regard, the Board observes that the Veteran has complained of pain and limitation of motion on numerous occasions.  However, the effect of the pain is contemplated in the currently assigned 30 disability evaluation under Diagnostic Codes 5010-5201.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  All of the Veteran's range of motion testing, to include pain and following repetitive use, does not demonstrate such limitations to warrant an increased rating.  Therefore, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 30 percent on a schedular basis.

Accordingly, the Board finds that an evaluation in excess of 30 percent for a right shoulder disability on a schedular basis is not warranted for the entire appeal period.  As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Furthermore, the Board finds that extraschedular consideration is warranted for this issue.  Therefore, it shall be discussed below in the REMAND section. 

COPD

Under Diagnostic Code 6604, COPD, a 10 percent evaluation is warranted for COPD where pulmonary function tests (PFTs) show Forced Expiratory Volume in 1 second (FEV-1) of 71 to 80 percent predicted, or; Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicated.  38 C.F.R. § 4.97, Diagnostic Code 6604 (2015).

A 30 percent evaluation is warranted for pulmonary function tests showing FEV-1 of 56 to 70 percent predicated, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56-65 percent.  Id.
 
A 60 percent evaluation requires FEV-1 of 40 to 55 percent predicated, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicated, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  Id. 

A 100 percent evaluation is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC of less than 40 percent, or; DLCO (SB) of less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  Id.

Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator tests should not be done and states why.  38 C.F.R. § 4.96(d)(4).

The Veteran's COPD has been assigned a 10 percent rating under Diagnostic Code 6604.  38 C.F.R. § 4.97, Diagnostic Code 6604 (2015).  He asserts a higher rating is warranted. 

Turning to the evidence of record, in February 2006 it was determined that the Veteran had COPD which was mild to moderate on the chest x-ray.  The Veteran was without symptoms.  The chest x-ray conducted indicated early obstructive airway disease.  The pulmonary function test indicated a baseline FEV-1 at 96 percent that was within normal range with and FEV-1 of 99 percent post dilator indicating a mild response to the bronchodilator.  The diffusing capacity was at 100 percent, which was within normal limits.  

In May 2011, the Veteran underwent another VA examination where pulmonary function tests revealed FEV-1 of 97 percent predicted, FEV-1/FVC ratio of 77 percent, and DLCO of 91 percent predicted.  The VA examiner determined there was minimal obstructive lung defect.  

Considering the evidence of record, the Board determines that a higher evaluation is not warranted as the results do not reflect FEV-1 of 56 to 70 percent predicted or less; FEV-1/FVC of 56 to 70 percent of predicted or less, or DLCO (SB) of 56 to 65 percent of predicted or less. 

At no point during the period of appeal, has the Veteran had maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), maximum exercise capacity of less than 15 ml/kg/min oxygen consumption with cardiac or respiratory limitation), cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or outpatient oxygen therapy.  Thus, evaluations of 60 or 100 percent are not warranted under Diagnostic Code 6604. 

In reaching a determination that a rating in excess of 10 percent is not warranted, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds no other provision upon which to assign a higher rating. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an initial disability rating in excess of 10 percent for COPD is not warranted.

The Board has also considered whether referral for extraschedular consideration is indicated.  Pursuant to 38 C.F.R. § 3.321(b)(1) (2015), the Under Secretary for Benefits or the Director, Compensation Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's COPD as noted above.  There are no symptoms which are not fully encompassed by the rating criteria.  Further, there is no indication the Veteran has required frequent hospitalization or that there is marked interference with employment, due to his COPD.  The rating criteria are therefore adequate to evaluate the Veteran's COPD, the Veteran's disability picture is not inadequate, and referral for consideration of an extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).



ORDER

Entitlement to an initial increased disability rating in excess of 30 percent for residuals of the right AC joint separation with impingement syndrome status post-injury on a schedular basis is denied.

Entitlement to an initial increased disability rating in excess of 10 percent for COPD is denied.


REMAND

Unfortunately, remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Extraschedular consideration for service-connected right shoulder disability

The Board has found the Veteran is not entitled to a schedular rating in excess of 30 percent for his right shoulder disability.  However, the evidence of record reasonably raises a claim that he is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) due to the unusual impairment that this disability caused his occupation as a maintenance mechanic.  He has provided multiple statements regarding details thereof to include on his VA medical examinations and the transcript of his testimony from his Board hearing.

The Board itself cannot assign an extra-schedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). Nevertheless, the Board must specifically adjudicate whether to refer a case for extraschedular evaluation and assignment of an extraschedular rating by the Under Secretary for Benefits or Director of the Compensation Service when the issue either is raised by the claimant or is reasonably raised by the evidence of record. In this case, the Board finds that the record does warrant referral for extraschedular consideration, and a remand is required for such action.

Entitlement to service connection for neck and back disorders

It is clear from the record that the Veteran has current cervical spine and lumbar spine disorders.  During the October 2007 VA examination, the Veteran stated that while there is no known injury, he felt his cervical spine and lumbar spine disabilities stemmed from his time in the National Guard working as a mechanic, wearing heavy military armor, and jumping in and out of trucks.  However, in April 2009, the Veteran stated to a private pain manager that he believed issues in his cervical spine and related neurological symptoms stemmed from his active military service.  Specifically, the Veteran stated these symptoms started while stationed in Iraq when he drove Humvees.  The same month, while seeking treatment with a private physician, the Veteran again stated his symptoms began in 2005 while working in Iraq repairing generators.  He stated it was very heavy and demanding work that aggravated his neck, right shoulder, and lower back.  He did not recall any single precipitating injury but with time the symptoms progressively worsened. 

There are several nexus opinions within the record.  The Board, however, finds that these opinions are inadequate for several reasons.

First, in October 2007, the VA examiner opined that the Veteran's herniated cervical disc was "at least as likely as not related to his National Guard Duty and Iraq service.  This condition is most likely also related to [the] [V]eteran[']s private work."  The VA examiner also opined that the Veteran's degenerative lumbar disc disease was "at least as likely as not related to his National Guard Duty and Iraq service.  This condition is most likely also related to [the] [V]eteran[']s private work."  

The Board notes that the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  Therefore, this VA opinion is inconsistent.

Second, in June 2010, another VA examiner opined that the Veteran's cervical spine condition was less likely as not related to active duty in Iraq as the condition was diagnosed after service and his post-deployment assessment was negative for back pain.  The VA examiner stated an opinion whether the Veteran's condition occurred during National Guard active duty for training or as a technician without resorting to speculation.  

An opinion based on the absence of treatment records without consideration of a veteran's competent reports is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on veteran's report of in-service injury and relied on lack of evidence in service treatment records to provide negative opinion).  The June 2010 VA report does not indicate whether the Veteran's lay statements have been considered but nevertheless opined the Veteran's cervical spine disability was not related to the Veteran's service due to the lack of treatment and diagnosis during service.  As such, the Board affords little, if any, probative value to the VA examiner's opinion.

Finally, according to a June 2011 opinion from Dr. C. Pareigis, a private physician, it was opined that the Veteran's cervical spine disability was as likely as not the result of his military service and it was likely that it "may have been a component of his right shoulder pain complaints."  In addition, Dr. Pareigis opined that the Veteran's lumbar spine disability was likely as not a result of his military service.  

The Board finds that the opinions from this private medical provider are inadequate as a clear rationale for the opinions was not provided.  Therefore, the Board finds these opinions are inadequate and additional opinions are necessary.

For the reason stated above, a new VA examination and nexus opinion for residuals of a neck and back injury are necessary.

Entitlement to service connection for an ear disorder, to include hearing loss and tinnitus

The Veteran was initially denied service connection for an ear condition in December 2011 as the evidence of record did not demonstrate he had a current chronic ear condition that was attributable to service.  

However, the Veteran testified at the March 2010 Board hearing that he has experienced symptoms of hearing loss and tinnitus due to military noise exposure.  He stated that his duties as a mechanic working with generators exposed him to acoustic trauma.  

The Board notes that the Veteran has not been provided a VA examination to determine the extent and history of his claimed ear condition(s).

Given the above, the Board finds that VA's duty to provide VA examination and obtain medical opinions regarding the claim for entitlement to service connection for an ear condition(s) has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's duty to assist veterans, pursuant to the VCAA, includes the duty to obtain a medical examination and/or opinion when necessary to make a decision on a claim).

TDIU

The Board finds that this claim is also inextricably intertwined with the pending increased rating and service connection claims.  The TDIU claim cannot be reviewed while those pending claims remain unresolved.  Thus, adjudication of the TDIU claim must be held in abeyance pending further development of the Veteran's other claims.  

Furthermore, if the RO determines, on remand, that service connection is warranted for any additional disability, the impact of that disability on the Veteran's unemployability should also be addressed.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the claims file.

2. Once all outstanding records are obtained and associated with the claims file, schedule the Veteran for a VA examination with the appropriate specialist to identify any residuals of a neck injury.  If diagnosed, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the neck disorder had its onset during active service or is otherwise related to any in-service disease, event, or injury. 

The entire claims file must be made available to the VA examiner designated to examine the Veteran for review of pertinent documents therein and the examination report should reflect that such a review was made.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Additionally, the VA examiner should consider and comment on the Veteran's pertinent in-service treatment records, VA treatment records (including all prior VA Compensation and Pension examination records), and private treatment records.  Furthermore, the VA examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion. 

The examiner should comment on functional impairment due to any diagnosed disorder.

The VA examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Once all outstanding records are obtained and associated with the claims file, schedule the Veteran for a VA examination with the appropriate specialist to identify any residuals of a back injury.  If diagnosed, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the back disorder had its onset during active service or is otherwise related to any in-service disease, event, or injury. 

The entire claims file must be made available to the VA examiner designated to examine the Veteran for review of pertinent documents therein and the examination report should reflect that such a review was made.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Additionally, the VA examiner should consider and comment on the Veteran's pertinent in-service treatment records, VA treatment records (including all prior VA Compensation and Pension examination records), and private treatment records.  Furthermore, the VA examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion. 

The examiner should comment on functional impairment due to any diagnosed disorder.

The VA examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4. Once all outstanding records are obtained and associated with the claims file, schedule the Veteran for a VA examination with the appropriate specialist to identify any ear condition, to include hearing loss and tinnitus.  If diagnosed, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such disorder had its onset during active service or is otherwise related to any in-service disease, event, or injury. 

In providing this opinion, the examiner should acknowledge the Veteran's military occupational specialty, his lay statements, and his complete post-service history of noise exposure, including during his employment. 

 The examiner is asked to please note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The entire claims file must be made available to the VA examiner designated to examine the Veteran for review of pertinent documents therein and the examination report should reflect that such a review was made.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Additionally, the VA examiner should consider and comment on the Veteran's pertinent in-service treatment records, VA treatment records (including all prior VA Compensation and Pension examination records), and private treatment records.

The examiner should comment on functional impairment due to any diagnosed disorder.

The VA examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5. Refer the Veteran's claim for an extra-schedular rating for the right shoulder disability to the Under Secretary for Benefits or the Director, Compensation Service, for a determination of whether the assignment of an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b)(1).

6. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


